Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-10 are pending and are currently under examination.


Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."


Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al. ( CN104846025, 2015) in view of Accession NO: AC   Q9UUN9.
Wu et al discloses a method for preparing (2S, 3R)-2-benzoyl aminomethyl-3-hydroxy methyl butyrate. The method comprises the following steps: preparing carbonyl reductase gene-containing engineering bacterium and glucose dehydrogenase gene-containing engineering bacterium; respectively preparing the resting cell suspensions of two engineering bacteria; mixing two resting cell suspensions of two engineering bacteria, mixing a substrate racemic 2-benzoyl aminomethyl-3-carbonyl methyl butyrate, a hydrogen donor and a cofactor, and performing an asymmetric reduction reaction to prepare the (2S, 3R)-2-benzoyl aminomethyl-3-hydroxy methyl butyrate; wherein a base sequence of the carbonyl reductase gene is shown as a SEQ ID NO.1 and amino acid sequence  of SEQ ID NO: 7 obtained from Lactobacillus bervis, and the base sequence of the glucose dehydrogenase gene is shown as a SEQ ID NO.2. The method is capable of catalyzing the substrate racemic 2-benzoyl aminomethyl-3-carbonyl methyl butyrate to react for generating (2S, 3R)-2-benzoyl aminomethyl-3-hydroxy methyl butyrate, and can increase the conversion rate and purity of the products.
However Wu et al. did not disclose   carbonyl reductase enzyme comprising SEQ ID NO: 1.
Carbonyl reductase enzyme having  a sequence which is 100% sequence identical to applicants SEQ ID NO: 1 is taught  in Accession NO: AC   Q9UUN9.
as shown below:

RESULT 1
ALD2_SPOSA
ID   ALD2_SPOSA              Reviewed;         343 AA.
AC   Q9UUN9;
DT   30-APR-2003, integrated into UniProtKB/Swiss-Prot.
DT   23-JAN-2007, sequence version 3.
DT   25-MAY-2022, entry version 83.
DE   RecName: Full=Aldehyde reductase 2;
DE            EC=1.1.1.2;
DE   AltName: Full=Aldehyde reductase II;
DE            Short=ARII;
OS   Sporidiobolus salmonicolor (Sporobolomyces salmonicolor).
OC   Eukaryota; Fungi; Dikarya; Basidiomycota; Pucciniomycotina;
OC   Microbotryomycetes; Sporidiobolales; Sporidiobolaceae; Sporidiobolus.
OX   NCBI_TaxID=5005 {ECO:0000312|EMBL:AAF15999.1};
RN   [1] {ECO:0000305}
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA], PROTEIN SEQUENCE OF 39-54; 75-83;
RP   153-161; 182-184 AND 336-343, MUTAGENESIS OF GLY-19; GLY-22 AND ALA-25, AND
RP   FUNCTION.
RC   STRAIN=AKU 4429;
RX   PubMed=10583966; DOI=10.1128/aem.65.12.5207-5211.1999;
RA   Kita K., Fukura T., Nakase K., Okamoto K., Yanase H., Kataoka M.,
RA   Shimizu S.;
RT   "Cloning, overexpression, and mutagenesis of the Sporobolomyces
RT   salmonicolor AKU4429 gene encoding a new aldehyde reductase, which
RT   catalyzes the stereoselective reduction of ethyl 4-chloro-3-oxobutanoate to
RT   ethyl (S)-4-chloro-3-hydroxybutanoate.";
RL   Appl. Environ. Microbiol. 65:5207-5211(1999).
RN   [2] {ECO:0000305}
RP   PROTEIN SEQUENCE OF 2-25, FUNCTION, AND ACTIVITY REGULATION.
RC   STRAIN=AKU 4429;
RA   Kita K., Nakase K., Yanase H., Kataoka M., Shimizu S.;
RT   "Purification and characterization of new aldehyde reductases from
RT   Sporobolomyces salmonicolor AKU4429.";
RL   J. Mol. Catal., B Enzym. 6:305-313(1999).
CC   -!- FUNCTION: Catalyzes the asymmetric reduction of o-substituted aliphatic
CC       and aromatic aldehydes and ketones to an S-enantiomer. Reduces ethyl 4-
CC       chloro-3-oxobutanoate to ethyl (S)-4-chloro-3-hydroxybutanoate.
CC       {ECO:0000269|PubMed:10583966, ECO:0000269|Ref.2}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=a primary alcohol + NADP(+) = an aldehyde + H(+) + NADPH;
CC         Xref=Rhea:RHEA:15937, ChEBI:CHEBI:15378, ChEBI:CHEBI:15734,
CC         ChEBI:CHEBI:17478, ChEBI:CHEBI:57783, ChEBI:CHEBI:58349; EC=1.1.1.2;
CC         Evidence={ECO:0000269|PubMed:10583966, ECO:0000269|Ref.2};
CC   -!- ACTIVITY REGULATION: Inhibited by quercetin and diphenylhydantoin.
CC       {ECO:0000269|Ref.2}.
CC   -!- BIOPHYSICOCHEMICAL PROPERTIES:
CC       pH dependence:
CC         Optimum pH is 5.5.;
CC       Temperature dependence:
CC         Optimum temperature is 40 degrees Celsius.;
CC   -!- SUBUNIT: Monomer. {ECO:0000269|Ref.2}.
CC   -!- SIMILARITY: Belongs to the NAD(P)-dependent epimerase/dehydratase
CC       family. Dihydroflavonol-4-reductase subfamily. {ECO:0000305}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AF160799; AAF15999.1; -; Genomic_DNA.
DR   PDB; 1UJM; X-ray; 2.00 A; A/B=2-343.
DR   PDB; 1Y1P; X-ray; 1.60 A; A/B=2-343.
DR   PDB; 1ZZE; X-ray; 1.80 A; A/B=2-343.
DR   PDBsum; 1UJM; -.
DR   PDBsum; 1Y1P; -.
DR   PDBsum; 1ZZE; -.
DR   AlphaFoldDB; Q9UUN9; -.
DR   SMR; Q9UUN9; -.
DR   EvolutionaryTrace; Q9UUN9; -.
DR   GO; GO:0008106; F:alcohol dehydrogenase (NADP+) activity; IDA:UniProtKB.
DR   InterPro; IPR001509; Epimerase_deHydtase.
DR   InterPro; IPR036291; NAD(P)-bd_dom_sf.
DR   Pfam; PF01370; Epimerase; 1.
DR   SUPFAM; SSF51735; SSF51735; 1.
PE   1: Evidence at protein level;
KW   3D-structure; Direct protein sequencing; NADP; Oxidoreductase.
FT   INIT_MET        1
FT                   /note="Removed"
FT                   /evidence="ECO:0000269|Ref.2"
FT   CHAIN           2..343
FT                   /note="Aldehyde reductase 2"
FT                   /id="PRO_0000215575"
FT   BINDING         177
FT                   /note="NADP"
FT                   /evidence="ECO:0000250|UniProtKB:A0A059TC02"
FT   MUTAGEN         19
FT                   /note="G->A: Results in loss of substrate inhibition and of
FT                   NADPH-dependent reductase activity."
FT                   /evidence="ECO:0000269|PubMed:10583966"
FT   MUTAGEN         22
FT                   /note="G->A: Results in loss of substrate inhibition and of
FT                   NADPH-dependent reductase activity."
FT                   /evidence="ECO:0000269|PubMed:10583966"
FT   MUTAGEN         25
FT                   /note="A->G: Only active when NADPH is replaced by NADH."
FT                   /evidence="ECO:0000269|PubMed:10583966"
FT   STRAND          14..18
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   TURN            19..21
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   HELIX           23..34
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   STRAND          38..45
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   HELIX           46..59
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   TURN            61..63
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   STRAND          64..68
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   TURN            75..84
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   STRAND          86..90
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   HELIX           101..120
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   STRAND          127..131
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   HELIX           134..136
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   HELIX           156..164
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   HELIX           172..195
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   STRAND          198..210
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   TURN            216..218
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   HELIX           222..231
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   HELIX           237..240
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   STRAND          244..249
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   HELIX           250..262
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   STRAND          270..273
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   STRAND          276..278
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   HELIX           280..290
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   HELIX           313..321
FT                   /evidence="ECO:0007829|PDB:1Y1P"
FT   HELIX           330..338
FT                   /evidence="ECO:0007829|PDB:1Y1P"
SQ   SEQUENCE   343 AA;  37318 MW;  C6CAAD9DB32E05C3 CRC64;

  Query Match             100.0%;  Score 1763;  DB 1;  Length 343;
  Best Local Similarity   100.0%;  
  Matches  343;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAKIDNAVLPEGSLVLVTGANGFVASHVVEQLLEHGYKVRGTARSASKLANLQKRWDAKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAKIDNAVLPEGSLVLVTGANGFVASHVVEQLLEHGYKVRGTARSASKLANLQKRWDAKY 60

Qy         61 PGRFETAVVEDMLKQGAYDEVIKGAAGVAHIASVVSFSNKYDEVVTPAIGGTLNALRAAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PGRFETAVVEDMLKQGAYDEVIKGAAGVAHIASVVSFSNKYDEVVTPAIGGTLNALRAAA 120

Qy        121 ATPSVKRFVLTSSTVSALIPKPNVEGIYLDEKSWNLESIDKAKTLPESDPQKSLWVYAAS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ATPSVKRFVLTSSTVSALIPKPNVEGIYLDEKSWNLESIDKAKTLPESDPQKSLWVYAAS 180

Qy        181 KTEAELAAWKFMDENKPHFTLNAVLPNYTIGTIFDPETQSGSTSGWMMSLFNGEVSPALA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KTEAELAAWKFMDENKPHFTLNAVLPNYTIGTIFDPETQSGSTSGWMMSLFNGEVSPALA 240

Qy        241 LMPPQYYVSAVDIGLLHLGCLVLPQIERRRVYGTAGTFDWNTVLATFRKLYPSKTFPADF 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LMPPQYYVSAVDIGLLHLGCLVLPQIERRRVYGTAGTFDWNTVLATFRKLYPSKTFPADF 300

Qy        301 PDQGQDLSKFDTAPSLEILKSLGRPGWRSIEESIKDLVGSETA 343
              |||||||||||||||||||||||||||||||||||||||||||
Db        301 PDQGQDLSKFDTAPSLEILKSLGRPGWRSIEESIKDLVGSETA 343


Therefore it would have been obvious to a person of ordinary skill in the art, at the time of the invention to combine the teaching of  Wu  et al. in view of Accession NO: AC   Q9UUN9. modify the  method  WU etal and substitute  the  Carbonyl reductase enzyme having  a sequence which is 100% sequence identical to applicants SEQ ID NO: 1(  as taught  in Accession NO:Q9uun9). Because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. The rationale to support a conclusion that the claims would have been obvious is that the substitution of one known element for another yields predictable to one of ordinary skill in the art. Example (B) MPEP 2143




Conclusion
Claims 1-10 are rejected and no claim is allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652